Borden, J.,
dissenting. I agree with the majority that this appeal presents two questions: (1) whether the plaintiffs defective notice to quit nonetheless created a tenancy at sufferance; and (2) if so, whether a summary process action may be maintained for a tenant’s failure to make use and occupancy payments to its landlord. The majority answers the first question in the negative, and thus does not reach the second except by way of dictum. See footnote 7, supra. I answer the first question in the affirmative and, reaching the second on its merits, agree with the majority’s dictum that the proper answer to the second question is in the negative. I conclude that the trial court did not err in dismissing the plaintiff’s complaint.11 therefore dissent.
I
After the parties’ rental agreement expired in 1980, a month-to-month tenancy at will was created. Gen*588eral Statutes §§ 47a-3b and 47-3d. I agree that the first notice to quit, served in May but based upon an April nonpayment of rent, was defective and could not have been a proper basis for a summary process action. Tehrani v. Century Medical Center, 7 Conn. App. 301, 305, 508 A.2d 814 (1986). The majority and I differ regarding the effect that service of the invalid notice to quit had upon the subsequently served notice to quit, which alleged nonpayment of rent in the succeeding month and which was served in the month of the alleged nonpayment. I conclude that the service of the first notice to quit was nonetheless effective to terminate the month-to-month tenancy at will and convert it to a tenancy at sufferance.
A
The majority concludes that, since the first notice to quit was defective, it was a nullity and therefore was not relevant to a summary process action based on a subsequent notice to quit. I disagree.
A notice to quit possession based on nonpayment of rent serves several functions. It is a formal notice to the tenant that the landlord has terminated the rental agreement, that the landlord will not acquiesce to the tenant holding over, and that the landlord has complied with the statutory prerequisite to a summary process action. Messinger v. Laudano, 4 Conn. App. 162, 163, 493 A.2d 255, cert. denied, 196 Conn. 812, 495 A.2d 279 (1985). Although a late served notice to quit is insufficient to form the basis for the bringing of a summary process action; Tehrani v. Century Medical Center, supra; it still constitutes an “unequivocal act [by the landlord which] would be sufficient to terminate all rights arising under a lease although not furnishing a foundation for a summary process action.” Sandrew v. PequotDrug, Inc., 4 Conn. App. 627, 631, 495 A.2d 1127 (1985). Accordingly, far from being a nullity, the *589service of the first notice to quit by the plaintiff, which was unequivocal in its terms, was effective to communicate to the defendant that the plaintiff regarded the tenancy at will to have been terminated.
The majority reasons that because, in the case of a month-to-month tenancy, a notice to quit for nonpayment of rent must be served during the month in which the nonpayment occurred in order to serve as the basis of a summary process action, only a notice to quit served in the month of nonpayment may serve to terminate a rental agreement. This reasoning, however, improperly equates two roles of the notice to quit: (1) “as compliance with the statutory [prerequisite to] a summary process action”; and (2) as a formal notice to the tenant that the landlord has “terminate[d] the rental agreement.” Messinger v. Laudano, supra, 163. These functions are separate and distinct. Sandrew v. Pequot Drug, Inc., supra, 631.
The majority’s view that a defective notice to quit based upon nonpayment of rent is without consequence ignores the fact that the notice, by its words, is still an unequivocal communication from the landlord to the tenant. Whether that official notice, delivered by a proper officer or indifferent person, can mean what it plainly says is a determination that can be made only by those sufficiently trained in our landlord tenant law. Tenants often and reasonably believe what landlords say. It is inevitable that tenants will rely on defective notices to quit, either by abandoning the premises or by failing to tender payment which, as the official notice stated in this case, will be “accepted as use and occupancy only and not as rent.” The majority’s holding that a landlord may issue a notice to quit and avoid the legal consequence of terminating the tenancy increases the potential for abuse of our summary process law. It excuses the landlord from the most obvious consequence that such a notice should reasonably have, and *590rewards the landlord for its own invalid action. By doing so, the majority has increased the incentive to issue such notices, even when their lack of legal effect is evident, in the hopes that the untrained tenant might believe what he reads.2
The conclusion that I reach, namely, that service of a defective notice to quit alleging nonpayment of rent serves nonetheless to communicate to the tenant that the landlord regards the tenancy as terminated, has the virtue of promoting certainty in the relationship between landlord and tenant. Upon service of the notice to quit for nonpayment of rent, both parties may regard the tenancy as having been terminated, with the resulting change in the obligation to pay rent. See part IB, infra. The tenant need not make a legal determination regarding the validity of the notice in order to know that rent is no longer due. Instead, the tenant may focus upon defending against a summary process action, if any is instituted, knowing that it will be liable in the interim for use and occupancy payments only. Similarly, so long as the landlord maintains that the tenancy is terminated, the landlord is held to this unequivocal act of terminating the tenancy and to the consequences that follow from this act by operation of law.
Nor do I read Marrinan v. Hamer, 5 Conn. App. 101, 497 A.2d 67 (1985), to require that the first notice to *591quit in this case must be viewed as a nullity. The majority applies the conclusion of Marrinan to the facts of this case without taking into account the different factual situations presented by the two cases.
In Marrinan, two notices to quit possession were served on the tenant at different times. The first notice, based on a material noncompliance by the tenant, was ineffective because of a failure to comply with the notice requirements of General Statutes § 47a-15.3 The second notice, served two weeks later, was based on lapse of time because the parties’ written lease was to expire at the end of the month. This court concluded that because the first notice to quit did not comply with the *592statute, it was ineffective and “could not have terminated the lease.” Id., 104.
The distinction between Marrinan and this case is that between a notice to quit possession that is based on nonpayment of rent and one which arises out of a tenant’s material noncompliance. Our law has long recognized that the tenant’s act of nonpayment of rent gives the landlord the option to terminate the rental agreement by some unequivocal act clearly showing the exercise of that option. Mayron’s Bake Shop, Inc. v. Arrow Stores, Inc., 149 Conn. 149, 156, 176 A.2d 574 (1961); Chapel-High Corporation v. Cavallaro, 141 Conn. 407, 411, 106 A.2d 720 (1954); Thompson v. Coe, 96 Conn. 644, 651, 115 A. 219 (1921); Simsbury Turnpike Realty Co. v. Great Atlantic & Pacific Tea Co., 39 Conn. Sup. 367, 370, 465 A.2d 331 (1983). Service of the statutory notice to quit possession is sufficient to effect this termination. Borst v. Ruff, 137 Conn. 359, 361, 77 A.2d 343 (1950). General Statutes § 47a-15a codifies this rule: “If rent is unpaid when due and the tenant fails to pay rent within nine days thereafter, the landlord may terminate the rental agreement in accordance with the provisions of [General Statutes] sections 47a-23 to 47a-23b, inclusive.” Under circumstances of a nonpayment of rent, the termination of the rental agreement and service of the notice to quit is a one step process, with the only precondition being the tenant’s nonpayment of rent and the expiration of the statutory nine day grace period set forth in § 47a-15a.
Where the basis of the landlord’s actions is the tenant’s noncompliance, however, a two step process is required. First, the landlord must send the written notice of termination that complies with § 47a-15. Then, if the tenant fails to take appropriate remedial action within twenty-one days, the landlord may serve a notice to quit pursuant to § 47a-23 upon the termination of the rental agreement. Critical to the distinc*593tion between Marrinan and this case is the fact that a § 47a-15 notice is a necessary precondition to the landlord’s right to serve a notice to quit arising out of the tenant’s material noncompliance. In Marrinan, this court properly concluded that the first notice to quit, having failed to comply with § 47a-15, could have no effect because the lease had not yet been terminated. In the present case, while the first notice to quit possession could not have the primary legal effect that the landlord desired, namely, that of providing a proper basis for a summary process action, it was not without legal effect because it indicated the landlord’s exercise of his option to terminate the parties’ rental agreement. Sandrew v. Pequot Drug, Inc., supra.
B
Once a notice to quit possession based on nonpayment of rent is served, by which the landlord asserts the position that the month-to-month tenancy has terminated, certain legal consequences follow. Chief among these consequences is that “upon service of a notice to quit possession, a tenancy at will is converted to a tenancy at sufferance.” Housing Authority v. Hird, 13 Conn. App. 150, 155, 535 A.2d 377 (1988); Rivera v. Santiago, 4 Conn. App. 608, 610, 495 A.2d 1122 (1985). Additionally, “[a]fter a notice to quit has been served ... a tenant at sufferance no longer has a duty to pay rent. He still, however, is obliged to pay a fair rental value in the form of use and occupancy for the dwelling unit.” Rivera v. Santiago, supra; Lonergan v. Connecticut Food Store, Inc., 168 Conn. 122, 131, 357 A.2d 910 (1975); see also Welk v. Bidwell, 136 Conn. 603, 609, 73 A.2d 295 (1950); Housing Authority v. Hird, supra, 158; General Statutes § 47a-3c; 2 Restatement (Second), Property (Landlord and Tenant) § 14.5.4
*594c
Thus, when the plaintiff notified the defendant on May 1, 1986, that the defendant was to quit possession of the premises on or before June 1, and that “[a]ny monies accepted after service of this notice are accepted as use and occupancy payments only, and not as rent,” it was the plaintiff’s unequivocally communicated position that the tenancy at will was terminated and that a tenancy at sufferance had resulted. The defendant was entitled to rely on that position and assume that its obligation was to pay use and occupancy, not rent. Accordingly, rent was not due thereafter until the parties revived or created a tenancy at will. Welk v. Bidwell, supra, 609; Housing Authority v. Hird, supra, 158; Rivera v. Santiago, supra, 610; Wyngate, Inc. v. Bozak, Inc., 40 Conn. Sup. 53, 55, 480 A.2d 616 (1984); 2 Restatement (Second), supra. Consequently, since the plaintiff did not withdraw its first notice to quit, or otherwise indicate that the tenancy at sufferance had been converted into a new tenancy at will by an agreement of the parties; see, e.g., Borst v. Ruff, supra, 362; Casner v. Resnick, 95 Conn. 281, 286-87, 111 A. 68 (1920); Fort Orange Barbering Co. v. New Haven Hotel Co., 92 Conn. 144, 153, 101 A. 505 (1917); Hartford Wheel Club v. Travelers Ins. Co., 78 Conn. 355, 359, 62 A. 207 (1905); Schwartzberg v. Arbour, 22 Conn. *595Sup. 395, 399, 173 A.2d 895 (1961); Hudson v. Kuszynski, 12 Conn. Sup. 264, 266 (1943); In re Pickus, 26 Bankr. 171, 174 (D. Conn. 1982); the defendant was obligated to pay only the fair rental value of the premises for use and occupancy for the month of June, 1986.5
II
In the second notice to quit and the present summary process action maintained thereon, the plaintiff sought to evict the defendant for failure to pay what was due in June, 1986 — use and occupancy. I therefore address on the merits the question of whether a summary process action may be based on a failure to pay for use and occupancy. I conclude that it may not.
Recently, a panel of this court stated that a tenant’s failure “to pay rent or a fair rental value for use and occupancy for the month .... General Statutes § 47a-3c; authorized the [landlord] to issue a notice to *596quit possession under the provisions of General Statutes § 47a-23 (a) . . . preliminary to an action for summary process.” (Emphasis in original; footnote omitted.) Housing Authority v. Hird, supra, 158. Were I to agree with this language of the Hird court, it would be dispositive of this appeal. The plaintiff here sought to do what was permitted in Hird — evict a tenant for the failure to make a use and occupancy payment to the landlord. A tenant’s nonpayment of rent and a tenant’s nonpayment of use and occupancy, however, are not equivalent in the context of a summary process action,6 and that distinction is critical to the decision of this case.
A
The starting point of my analysis is the summary process statute itself. The statute clearly distinguishes between rental payments and use and occupancy payments.
First, the statute defines rent as “all periodic payments to be made to the landlord under the rental agreement.” General Statutes § 47a-1 (h). Use and occupancy payments, by contrast, arise “[i]n the absence of [a rental] agreement” and are “the fair rental value for the use and occupancy of the dwelling unit.” General Statutes § 47a-3c. While in many cases the agreed upon rent and the fair rental value for use and occupancy will be the same dollar amount, the statute distinguishes between the two in terms of how they arise and how they are determined, depending on whether an agreement exists at the time payment is due.
*597Elsewhere in the statutes, the distinction between rental payments and use and occupancy payments is evident. General Statutes § 47a-26b provides a landlord with a method of ensuring that payments are made into court during the pendency of a summary process action. That statute makes clear that rental payments and use and occupancy payments are distinct legal concepts. It provides, inter alia, that the court may order the tenant to make “payments for use and occupancy in an amount equal to the fair rental value of the premises during the pendency of such action accruing from the date of such order. The last agreed-upon rent shall be prima facie evidence of the fair rental value of the premises”; General Statutes § 47a-26b (b); but either party may prove that such rent “is not the fair rental value.” Id.
Furthermore, § 47a-26b (c) provides a specific remedy for a tenant’s failure to pay a court ordered use and occupancy to hasten the process to judgment. To hold that a landlord may also use that failure as a separate basis for eviction would be inconsistent with the carefully drawn procedure provided by General Statutes § 47a-26b.
Our case law also recognizes the distinction between rental payments and use and occupancy payments. See, e.g., Bushnell Plaza Development Corporation v. Fazzano, 38 Conn. Sup. 683, 686-87, 460 A.2d 1311 (1983) (error to award an amount for use and occupancy because the plaintiff, by its complaint, only sought rent, and the right of the plaintiff to recover was limited to the allegations of its complaint); Wyngate, Inc. v. Bozak, Inc., supra, 55 (because “a final judgment has been rendered holding that the lease between the parties has not been terminated and is still in full force and effect . . . there is no reason for the continuation of the payment of use and occupancy since only rent is now due the landlord”). The distinction between payments for *598rent and payments for use and occupancy, therefore, is firmly rooted in our landlord and tenant jurisprudence.
B
The distinction between rental payments and use and occupancy payments bears directly on the question of whether a summary process cause of action is stated when it is alleged that a tenant has failed to pay use and occupancy. General Statutes § 47a-23 enumerates the situations in which a notice to quit possession may be served and in which an eviction proceeding may be instituted thereafter. pursuant to General Statutes § 47a-23a. The following statutory bases for a notice to quit are set forth in § 47a-23: (1) termination of the lease agreement by lapse of time; (2) termination of the lease agreement by reason of any express stipulation in the agreement; (3) termination of the rental agreement under the provisions of § 47a-15a for nonpayment of rent; (4) termination of the rental agreement as a result of a violation of § 47a-11, which enumerates a tenant’s responsibilities; (5) where the premises are occupied by one who has no right or privilege to occupy such premises; or (6) where a tenant originally had the right or privilege to occupy the premises but that right or privilege has terminated. A tenant’s failure to pay use and occupancy is not enumerated in § 47a-23 as one of the grounds of a notice to quit.
Under General Statutes § 47a-23, as was the case with its predecessors, “it is essential that the lease should have terminated in one of the ways specified . . . Rosa v. Cristina, 135 Conn. 364, 365, 64 A.2d 680 (1949). The grounds for eviction are limited to those set forth in the statute; other grounds may not be created judicially. A summary process complaint based upon a ground not specifically enumerated in § 47a-23 fails to allege a cause of action of summary process. Id. *599To conclude otherwise would fail to “ '[narrowly construe] and strictly [follow]’ ” the statute; Jefferson Garden Associates v. Greene, 202 Conn. 128, 143, 520 A.2d 173 (1987), quoting Jo-Mark Sand & Gravel Co. v. Pantanella, 139 Conn. 598, 600-601, 96 A.2d 217 (1953); and would render meaningless those parts of the statute that carefully distinguish between rental payments and use and occupancy payments.
Moreover, there are practical reasons why nonpayment of use and occupancy should not serve as a ground for eviction. The view that a tenant at sufferance may be evicted for failure to pay for the use and occupancy of rental property could place a tenant in a state of uncertainty as to whether that tenant has paid what the law requires. This uncertainty may arise for three reasons. First, the landlord and the tenant may disagree as to the fair rental value. This is especially true where the tenant claims that disrepair of the property has diminished the fair rental value of the premises. Thus, where the landlord has not invoked the procedure of General Statutes § 47a-26b, the amount of use and occupancy due will be unknown in advance because the period of time that must be paid for is unknown. There is by definition no lease specifying it, and a tenant at sufferance is liable for the use and occupancy of the premises only during the period of actual occupancy, which of course cannot be known in advance. Third, without a lease, there is no way to know the specific date on which payment is due.
Thus, where a summary process complaint alleges nonpayment of use and occupancy or, as was the case here, where the complaint alleges nonpayment of rent but the tenant’s delinquency was the failure to pay use and occupancy, the court will not obtain jurisdiction of the case because the notice to quit was not based on one of the statutory grounds set forth in General *600Statutes § 47a-23; Rosa v. Cristina, supra; and therefore no judgment of possession may enter.
My conclusion that nonpayment of use and occupancy is not a proper ground for eviction does not mean that a tenant’s failure to pay use and occupancy leaves a landlord without any recourse in a case such as this. Where a prior summary process action is pending, the landlord may follow the procedures set forth in § 47a-26b and seek to hasten the judgment process. The landlord also may serve a new notice to quit possession, and thereafter bring a separate summary process action in the usual manner required to dispossess a tenant at sufferance; see Southland Corporation v. Vernon, 1 Conn. App. 439, 452-53, 473 A.2d 318 (1984); and may institute an action for the amount owed. See Lonergan v. Connecticut Food Store, Inc., supra, 130-31; see also footnote 5, supra.
C
Applying these principles to this case, I conclude that the trial court properly dismissed the plaintiff’s complaint. The rental agreement between the parties was terminated by the May 1 notice to quit for nonpayment of rent. General Statutes § 47a-15a. The plaintiff did nothing to show that this otherwise unequivocal act should be interpreted as anything but an exercise of its option to terminate the lease. Having terminated the rental agreement on May 1 for nonpayment of rent, and not having reinstated the defendant or otherwise created a new month-to-month tenancy, the plaintiff was precluded from claiming that the defendant was in default for nonpayment of rent for June. What was due for June was use and occupancy. Failure to pay use and occupancy was not a proper basis for the plaintiff’s action. I would, therefore, find no error in the trial court’s dismissal of the complaint.

 I agree with the procedural point of the majority; see footnote 5, supra; that the strict requirement of Practice Book § 143 does not apply to a summary process action.


 I do not read the majority to preclude a tenant from asserting the defense of equitable estoppel under facts like those presented in this case. Where a landlord’s conduct involves more than the simple service of an invalid notice to quit but also includes statements or actions that indicate the landlord’s view that the tenancy has terminated, a tenant’s reasonable reliance thereon in failing to tender rent thereafter may constitute the basis of an equitable estoppel defense to bar the landlord’s action for possession based upon nonpayment of rent. See Southland Corporation v. Vernon, 1 Conn. App. 439, 447, 473 A.2d 318 (1984); Steinegger v. Fields, 37 Conn. Sup. 534, 537, 425 A.2d 597 (1980). Since this case was dismissed before trial, the matter of special defenses available to the defendant was not addressed by the trial court.


 “[General Statutes] Sec. 47a-15. noncompliance by tenant, landlord’s remedies. Except in the ease in which the landlord elects to proceed under sections 47a-23 to 47a-23b, inclusive, to evict based on nonpayment of rent or based on conduct by the tenant which constitutes a serious nuisance, if there is a material noncompliance with section 47a-ll which materially affects the health and safety of the other tenants or materially affects the physical condition of the premises, or if there is a material noncompliance by the tenant with the rental agreement or a material noncompliance with the rules and regulations adopted in accordance with section 47a-9, the landlord may deliver a written notice to the tenant specifying the acts or omissions constituting the breach and that the rental agreement shall terminate upon a date not less than thirty days after receipt of the notice. If such breach can be remedied by repair by the tenant or payment of damages by the tenant to the landlord, and such breach is not so remedied within twenty-one days the rental agreement shall terminate except that (1) if the breach is remediable by repairs or the payment of damages and the tenant adequately remedies the breach within such twenty-one-day period, the rental agreement shall not terminate; or (2) if substantially the same act or omission for which notice was given recurs within six months, the landlord may terminate the rental agreement in accordance with the provisions of sections 47a-23 to 47a-23b, inclusive. For the purposes of this section, ‘serious nuisance’ means (A) inflicting bodily harm upon another tenant or the landlord or threatening to inflict such harm with the present ability to effect the harm and under circumstances which would lead a reasonable person to believe that such threat will be carried out, (B) substantial and wilful destruction of part of the dwelling unit or premises, (C) conduct which presents an immediate and serious danger to the safety of other tenants or the landlord, or (D) using the premises for prostitution or the illegal sale of drugs.”


 I am particularly puzzled by the majority’s conclusion that the first notice to quit possession did not have the effect of terminating the tenancy in light *594of portions of Housing Authority v. Hird, 13 Conn. App. 150, 535 A.2d 377 (1988). As I read Hird, its conclusion that eviction may lie for the tenant’s failure to make use and occupancy payments was predicated upon the view that the second notice to quit in that case, although defective for purposes of a summary process action, did in fact terminate the lease agreement. Id., 158 n.6 and accompanying text, 157-59. The continued viability of that portion of Housing Authority v. Hird, supra, and the settled case law upon which it relied to conclude that the second notice to quit converted the tenancy to one at sufferance; see Lonergan v. Connecticut Food Store, Inc., 168 Conn. 128, 131, 357 A.2d 910 (1975); Rivera v. Santiago, 4 Conn. App. 608, 610, 495 A.2d 1122 (1985); is at odds with the conclusion reached by the majority today.


 This conclusion imposes no real burden on a landlord, because it is within the power of the landlord to take action which would convert a tenant at sufferance into a tenant at will. This may be done, for example, by the acceptance of rent. See General Statutes § 47a-3d; Borst v. Ruff, 137 Conn. 359, 362, 77 A.2d 343 (1950); Chipman v. National Savings Bank, 128 Conn. 493, 497, 23 A.2d 922 (1942). Additionally, the lease or tenancy under which the parties operated prior to service of the notice to quit will be revived by a judgment for the tenant in any subsequent summary process action alleging termination of the tenancy by service of that notice to quit; Housing Authority v. Hird, 13 Conn. App. 150, 156, 535 A.2d 377 (1988); by withdrawal of any subsequent summary process action alleging termination of the tenancy by service of that notice to quit; id., 156-57; by the landlord’s communication to the tenant of the withdrawal of the previously served notice to quit; or by any other act by which the landlord clearly acquiesces in the tenant’s continued possession of the property. Of course, any payments due between the time the notice to quit was served and the time when the prior tenancy is revived or a new tenancy is created would continue to be in the form of use and occupancy payments, not rental payments. Any payments due after the landlord takes such action would be for rent, the nonpayment of which could be the basis of a summary process action.


 It is clear that most of this court now shares this view. See footnote 7, supra, to the majority opinion, with which all but one of the members of the court agree. Because that footnote is dictum, however, and because that point is, by contrast, necessary to the conclusion I reach, I discuss the rationale for that conclusion.